Hill, J.
The amended grounds of the motion for new trial merely complain that the verdict is contrary to. the evidence and without evidence to support it, and contrary to certain excerpts from the charge of the court. No error is assigned on the charge of the court itself. From a careful examination of the evidence and admissions of the defendant in her amended answer, we are of the opinion that the verdict for the plaintiff is supported by evidence, and that it is not contrary to the excerpts from the charge of the court set out in the amended motion for new trial. Judgment affirmed.

All the Justices concur.